Citation Nr: 0019120	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1963.  The current record also indicates that the 
veteran served for a number of years with the Illinois Army 
National Guard, including periods of active or inactive duty 
for training in 1975 and 1980.

This appeal arose from a July 1995 decision by the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in January 1998 for further development.  The case was 
returned to the Board in May 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2. The residuals of a left knee injury are not demonstrated 
to be the result of the veteran's period of active military 
service.


CONCLUSION OF LAW

The claimed residuals of a left knee injury were not incurred 
as the result of service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for the 
postoperative residuals of a left knee injury.  The Board 
notes that this claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  Additional development has included 
securing additional private medical records, VA medical 
records and National Guard medical records.  The Board 
concludes no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual Background

Service medical records reflect that on examination in July 
1959 for entry into service a scar was noted on the right 
knee.  No left lower extremity disability was found.  Service 
clinical records show that the veteran was seen for a bruised 
knee in April 1960.  It was noted that the left knee was 
bruised when a Korean threw a rock and hit the knee.  
Treatment included wrapping the knee in an Ace bandage and 
the veteran was instructed to return if the knee hurt in the 
morning.  The service clinical records covering the veteran's 
period of active duty do not include any further specific 
references to treatment for a left knee injury.  At the time 
of the veteran's examination in September 1963 for separation 
from service he reported that he had not had any operations 
and on examination the veteran's lower extremities were found 
to be normal.

A VA examination of the veteran was conducted in June 1995.  
At this time the veteran gave a history of being hit on the 
left knee with a heavy rock and reported that in 1962 surgery 
was done, removing cartilage.  The findings on examination 
included a healed scar and X-ray examination of the left knee 
revealed loss of the medial joint space.  The diagnosis was 
severe knee post traumatic osteoarthritis.

The veteran's spouse, in an August 1995 statement, indicated 
that, to the best of her knowledge, she had surgery in early 
1962 and the same doctor did surgery on the veteran's left 
knee later the same year at the Air Force Hospital, Minot, 
North Dakota.

Daniel R. Hoffman, M.D., in a February 1997 statement, 
indicated that the veteran had been patient of his since 
1993.  The physician indicated that the veteran joined the 
Air Force and served on active duty for four years as a 
parachute rigger and that he then joined the Army and served 
on active duty for six years in the airborne division.  A 
history of surgery in 1962 for removal of the medial meniscus 
of the left knee was reported.  The findings on examination 
included an eight centimeter medial surgical incision scar of 
the left knee.

The veteran and his spouse testified at a September 1997 
hearing on appeal before the undersigned Acting Member of the 
Board.  The veteran testified that he sustained a left knee 
injury while in service in 1960 in Korea and had surgery on 
the knee performed, with cartilage removed, at the Air Force 
Base in Minot, North Dakota, in 1962.  He further testified 
that he was examined and treated for his left knee disability 
at the VA Medical Center in Dayton, Ohio, in 1963 or 1964 and 
at a VA medical facility in Minot, North Dakota, in 1965 or 
1966.  He also testified that his employment as a switchmen 
required a limited physical examination and that physical 
examinations were conducted when he worked as a trucker.

Following the Board's January 1998 remand, a statement was 
received from the veteran in which he indicated that 
employment physical examinations did not include an 
examination of his left knee.  In August 1998 the veteran's 
Illinois Army National Guard records were received.  These 
records show that on physical examination in May 1975 the 
veteran's lower extremities were found to be normal.  At the 
time of a December 1978 enlistment examination, the veteran 
reported that he had been advised in 1973 to have cartilage 
surgery.  On examination the findings included a left knee 
scar and it was indicated in the summary of defects and 
diagnoses that left knee cartilage had been removed in 1973.

A request for additional service medical records from the 
National Personnel Records Center met with negative results.   
It was indicated that there were no clinical records on file 
for the veteran for 1962 treatment of a left knee injury at 
Minot, North Dakota Air Force Base.  The Dayton VA Medical 
Center indicated in December 1999 that they had no record of 
any treatment of the veteran.

Records from Brian T. Maurer, M.D., covering the period from 
1995 to 1999, VA outpatient treatment records covering the 
period from 1995 to 1997, and records from the Railroad 
Retirement Board, received in March 2000, show that the 
veteran was seen frequently for left knee problems beginning 
in 1995.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases, such as osteoarthritis, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases).

The veteran has testified to the fact that he sustained a 
left knee injury while in service in 1960 in Korea and had 
surgery on the knee performed, with cartilage removed, at the 
Air Force Base in Minot, North Dakota, in 1962.  He further 
testified that he was examined and treated for his left knee 
disability at the VA Medical Center in Dayton, Ohio, in 1963 
or 1964.

The current record includes numerous medical records, 
including service, private and VA.  These records confirm 
that the veteran's left knee was bruised when he was hit by a 
rock in 1960.  However, the medical evidence of record and 
earlier information provided by the veteran do not appear to 
agree with some of the recent statements made by the veteran.  
While the veteran was treated for a bruised left knee in 
1960, at time of his 1963 separation examination he did not 
report the surgery and on examination the left knee was 
normal.  Moreover, the records show that the veteran reported 
in 1978 that the left knee surgery to remove cartilage was 
performed in 1973.  The veteran's 1978 report of the left 
knee surgery having occurred in 1973 is more credible as this 
report was made far more contemporaneous to the actual event.

The veteran does not contend, nor does the evidence suggest, 
that veteran's osteoarthritis of the left knee was present to 
a compensable degree within one year of active duty.  Rather, 
the veteran has contended that the 1960 injury led to surgery 
in 1962.  The Board notes that the evidence supports a 
finding that the surgery did not occur while the veteran was 
on active duty.  Moreover, there is no competent medical 
evidence or opinion of any causal relationship between the 
left knee disability and the cause to which it has been 
attributed by the veteran.  Although the veteran argues that 
the etiology of his current left knee disability was an 
injury in service, he has not submitted any competent 
evidence, such as a physician's opinion, confirming the 
etiology of the claimed disability.

While the veteran has maintained that the 1960 injury led to 
the surgery, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).

The Board concludes, based upon the current evidence of 
record, that service connection for the postoperative 
residuals of a left knee injury is not warranted as the 
claimed residuals did not have their onset in service, and 
can not causally be related to service.  38 U.S.C.A. § 1131: 
38 C.F.R. § 3.303.  While careful consideration has been 
given to the doctrine of reasonable doubt, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the postoperative 
residuals of a left knee injury is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

